Exhibit 10.11

 

Marketing and Selling Agreement

 

 

THIS Marketing and Selling AGREEMENT (“Agreement”) is entered into as of the 1st
day of October 2014, by EZJR, Inc. (“EZJR”), a Nevada Corporation, and Her
Imports, LLC (“Her”), a Maryland Limited Liability Corporation (together
referred to herein as the "Parties").

 

RECITALS

 

WHEREAS, EZJR is in the business improving the sales performance of brands,
products and services by way of its proprietary eCommerce platform; and

 

WHEREAS, Her desires to have EZJR market and sell certain product heretofore
offered for sale by Her; and

 

WHEREAS, the Parties have come to an agreement for EZJR to purchase, market and
sell Her’s products while Her maintains physical locations and provides customer
service before, during and after the sale for which Her will be reimbursed for
overhead and services and will receive a royalty on all sales;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties hereby
agree to the following.

 

1.      General Provisions Overview.

 

1.1  This is considered an arm's length transaction. The Parties are working as
independent contractors.

 

1.2  Each party will be responsible for its own costs that it may incur in the
normal course of business included but not limited to costs of employees, legal
cost, general operating costs, taxes and any other obligation that it may incur.

 

1.3  Unless otherwise agreed to neither party may make any claims or
representations concerning the other party unless agree to, in writing, in
advance.

 

1.4  It is understood that, from time-to-time, the parties may wish to modify
this Agreement in order to maximize the benefit of this Agreement to both
parties.

 

1.5  It is also understood that the parties may enter into other businesses and
business relationships apart from each other that do not compete with Her’s
existing business.

 

1.6  Both Her and EZJR recognize that they can lose money, i.e., there can be a
loss or gain of funds in separate months. Each of the parties hereby
acknowledges that any such losses are their respective responsibility and not
subject to recovery from the other party.

 

2.      Responsibilities of EZJR.

 

2.1  Purchasing inventory. All products that are to be sold will be purchased by
and will be the property of EZJR. EZJR will issue purchase orders to product
suppliers and will be responsible for and will pay product suppliers for all
goods to be sold including the product itself as well as packaging, wrapping,
and shopping bags. It is understood that EZJR bears all risk of inventory.

 

2.2  Marketing. EZJR is responsible for all marketing including but not limited
to:

 

2.2.1 Online marketing such as Website re-designs and re-haul, email marketing
campaign design, email marketing campaign management, whitelisting and
broadcasting, social media advertising, pay-per-click (also known as PPC),
marketing campaigns buildup and management;

2.2.2 Branding including graphic design, development of tag lines, advertising
copy and package designs;

2.2.3 Promotion including press releases, events, celebrity endorsements and
trade shows; and

2.2.4  Traditional advertising.

 

2.3     Sales Process Management. EZJR is responsible the sales process
including but not limited to:

 

2.3.1     Establish merchant accounts for processing sales;

2.3.2  Providing Point of Sale (POS) equipment; and

2.3.3  Processing of sales; and

2.3.4  On-line sales and fulfillment.

 

2.4     Other Administrative Functions. It is understood that from time-to-time,
EZJR may perform certain administrative functions at the request of Her, on
behalf of Her. Her agrees to reimburse EZJR for those functions at the actual
cost plus a 5% overhead fee. Should such services be performed, EZJR will
invoice Her on a monthly basis with such invoice being due and payable within
fifteen (15) days.

 

3. Responsibilities of Her.

 

3.1 Sales Facilities. Her agrees to provide physical sales facilities in
locations mutually agreed upon by the Parties. It is understood that such
facilities shall be well maintain in a manner consistent with the brand image
created by EZJR as part of its responsibilities as delineated in Section 2.2.2
to this Agreement.

 

3.2  Customer Service. Her shall staff each physical location with knowledgeable
and competent employees to run each physical location.

 

3.3  Promotion. Her shall promote sales by both in store promotion and field
promotion.

 

3.4  Developing and Sourcing Products. Her shall, with the involvement and
approval of EZJR, develop and source product to be purchase and sold by EZJR.

 

3.5  Reports. Her shall provide to EZJR various report including inventory on
hand, source of customers and customer satisfaction surveys. Such report may be
required on a daily, weekly, monthly or ad hoc basis.

 

3.6  Telephony and connectivity. At each physical location, Her shall provide
telephony and connectivity to allow the proper function and communication of the
POS terminals.

 

4.   Payments from EZJR to Her. In consideration for the above, EZJR will pay to
Her in accordance with the following:

 

4.1  Physical Facilities. EZJR will reimburse HER for the use of physical
facilities all actual costs plus a 5% “administrative fee. Her will submit, on a
monthly basis, to EZJR an invoice detailing such charges including, but not
limited to, rent, utilities, security, janitorial and other reasonable expenses
incurred in the normal course of business related to the facility. Such payment
will be made within twenty (20) days of the receipt of the invoice.

 

4.2 Royalty on Sales. EZJR will pay Her a monthly royalty of ten percent (10%)
of Gross Sales, net of returns. “Gross Sales” means amounts received on account
of products sold or otherwise distributed by EZJR, after allowing deductions for
the following items: (i) sales taxes, use taxes and other similar governmental
charges, (ii) freight and transportation charges, (iii) custom duties, (iv)
insurance charges, (v) rebates and retroactive price reductions, and (vi)
commissions actually paid to distributors and sales representatives. In the
event a product is sold or otherwise distributed for consideration other than
solely cash, the cash value equivalent of such other consideration attributable
to the sale or other distribution of the product shall be included in Gross
Sales. Gross Sales shall be deemed received when actually collected. Such
payments will be made within twenty (20) days from the end of each month.

 

4.3  Reports. EZJR shall deliver to Her, within ten (10) days after the end of
each calendar month, a report setting forth in reasonable detail the EZJR
calculation of the royalties payable to Her for such calendar period, supported
by EZJR’s calculation of Gross Revenues on a category-by-category basis.

 

4.4 Late Payment. Any remuneration not paid on or before the date when due shall
accrue interest thereon from such date until the date of payment in full at two
(2) percentage points over the per annum interest rate published as the “Prime
Rate” in The Wall Street Journal (Eastern Edition), but in no event shall such
rate exceed the maximum rate permitted by applicable law. Payments hereunder
shall be deemed paid as of the day on which they are released and “liquid” in
the then current designated account.

 

4.5 Records. EZJR agrees to maintain for two (2) years after the submission of
each report under Section 4.3, books and records in sufficient detail to enable
the remuneration payable hereunder to be verified.

 

4.6 Audit Rights. Upon reasonable prior notice to EZJR, Her and its certified
public accountants shall have access to the books and records of EZJR and its
Affiliates to conduct a review or audit thereof in order to verify the payment
of all required remuneration hereunder. Such access shall be available not more
than once during any calendar year and shall only be available during normal
business hours for the term of this Agreement and for a period of two (2) years
after its termination. Her shall treat all financial information subject to
review hereunder in accordance with the confidentiality provisions of this
Agreement, and shall cause its certified public accountants to enter into a
confidentiality agreement with Her obligating such accountants to retain all
such financial information in confidence pursuant to such confidentiality
agreement.

 

4.7 Method of Payment; Currency. All remuneration payable to HER under this
Agreement shall be paid by wire transfer in immediately available funds in legal
currency of the United States and shall be delivered to Her at the account
designated in writing by EZJR from time to time.

 

4.8 Insolvency. A condition of insolvency on the part of the EZJR that is not
corrected within 45 days of a notice to cure will cause all rights herein
granted to be rescinded by the Her with no recourse. Upon filing of bankruptcy
on the part of the EZJR, all rights herein granted are immediately rescinded by
the Her with no recourse.

 

5.      Initial Purchase of Inventory. EZJR will purchase from Her all inventory
on hand as of October 1, 2014. Payment for this inventory purchase shall be in
the form of the Secured Promissory Note attached to this Agreement as Exhibit A.
Her will provided to EZJR a detailed inventory report delineating all inventory
on hand by product class and location.

 

6.      Set up Fees. Her agrees to pay to EZJR setup up fees in the amount of
Five Hundred Thousand Dollars ($500,000.00) for the integration of Her’s systems
into the EZJR eCommerce platform and the initial development and execution of a
marketing plan including Website re-designs and re-haul, email marketing
campaign design, email marketing campaign management, whitelisting and
broadcasting, social media advertising, pay-per-click (also known as PPC),
marketing campaigns buildup and management. Such payment will be net of any
payments made by Her to EZJR prior to the execution of this Agreement. Such
payments are due and payable within five (5) days by Her upon the submission of
an invoice by EZJR.

 

7.      Sales Made Prior to Establishment of EZJR Merchant Accounts. Both
parties acknowledge that the establishment and set up of a merchant account is
an arduous and time-consuming process and that EZJR has not established such
accounts as of the date of this agreement. It is understood that such sales
shall have been made by EZJR and as such, any amounts collected by Her shall be
remunerated to EZJR on a timely basis.

 

8. Representations and Warranties of Her. In order to induce the EZJR to enter
into this Agreement and complete its transactions contemplated hereunder, Her
represents and warrants to EZJR that:

 

8.1 Her has good and sufficient power, authority and capacity to enter into this
Agreement and complete its transactions contemplated under this Agreement on the
terms and conditions set forth herein, and which Her is bound.

 

8.2 The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of Her, enforceable in accordance with its
terms.

 

9. Representations and Warranties of the EZJR. In order to induce the Her to
enter into this Agreement and complete its transactions contemplated hereunder,
EZJR represents and warrants to Her that:

 

9.1 EZJR is a publically traded company on the OTC-BB under the stock symbol:
EZJR

 

9.2 EZJR has good and sufficient power, authority and capacity to enter into
this Agreement and complete its transactions contemplated under this Agreement
on the terms and conditions set forth herein, and this agreement will not
violate any other agreement or instrument to which EZJR is a party or by which
EZJR is bound.

 

9.3 The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of EZJR, enforceable in accordance with its
terms.

 

10. Term, Termination and Survival.

 

10.1 Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated pursuant to the provisions of this Article 10.

 

10.2 Termination by Her. Her shall have the right to terminate this Agreement
upon thirty (30) days’ prior written notice to EZJR (i) if EZJR fails to pay any
amount finally determined by a court of competent jurisdiction to be due and
owing to EZJR hereunder within such thirty (30) day period, or upon insolvency
or bankruptcy as per Section 4.8, above, or (ii) in the event EZjR breaches or
fails to perform any covenant, requirement, representation or warranty of this
Agreement and does not cure the breach or failure within such thirty (30) day
period.

 

10.3 Termination by EZJR. EZJR shall have the right to terminate this Agreement
upon thirty (30) days prior written notice to Her (i) if EZJR determines, in its
reasonable judgment, based on sales results and after consultation with Her,
that the Products are not commercially viable, or (ii) in the event Her breaches
or fails to perform any covenant, requirement, representation or warranty of
this Agreement and does not cure the breach or failure within such thirty (30)
day period.

 

10.4 No Other Events of Termination. This Agreement shall remain in effect
unless and until terminated by either Her or EZJR as permitted under this
Article 10, under Article 12.2 in connection with a Force Majeure Event.

 

10.5 Survival. Termination of this Agreement shall not relieve EZJR of its
obligation to pay any royalties or other amounts that become due and payable to
Her prior to the effective date of such termination. Except as otherwise
provided under this Article 10, upon termination of this Agreement, EZJR rights
shall cease and all rights shall revert to Her. In addition, any articles,
sections and any other provisions required to interpret this Agreement shall
survive termination of this Agreement.

 

11. Assignment and Successors. EZJR shall NOT be free to assign or transfer this
Agreement, or any of its rights hereunder, except to any entity acquiring all or
substantially all of the assets of EZJR to which this Agreement relates, whether
by merger, acquisition or otherwise. Subject to the foregoing restrictions, this
Agreement, and each and every provision hereof, shall be binding upon and shall
inure to the benefit of the parties, their respective successors, heirs and
permitted assigns, and each and every successor-in-interest to any party,
whether such successor acquires such interest by way of gift, purchase,
foreclosure or any other method, shall hold such interest subject to all the
terms and provisions of this Agreement.

 

12. Miscellaneous.

 

12.1 Entire Agreement. This Agreement, together with the Exhibits annexed
hereto, sets forth and constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersedes any and all
prior agreements, understandings, promises, and representations made by either
party to the other concerning the subject matter hereof and the terms applicable
hereto. This Agreement may not be released, discharged, amended or modified in
any manner except by an instrument in writing signed by the duly authorized
representatives of Her and EZJR.

 

12.2 Force Majeure. Neither of the Parties shall be liable for any default or
delay in performance of such party’s obligations hereunder to the extent the
same is attributable to any Force Majeure Event, provided that such party shall
use commercially reasonable efforts to overcome the Force Majeure Event as soon
as is reasonably possible and all obligations of the parties shall return to
being in full force and effect upon the termination of such Force Majeure Event.
Should any Force Majeure Event having a material adverse effect on EZJR’s
ability to fully exploit the rights granted to EZJR hereunder last or be
reasonably expected to last for a period of sixty (60) days or longer, Her shall
have the right to terminate this Agreement, effective immediately, on written
notice to EZJR. Any such termination by Her shall be without liability to EZJR
on account thereof.

 

12.3 Parties Independent. In making and performing this Agreement, the parties
are acting at all times as independent entities and nothing contained in this
Agreement shall be construed or implied to create an agency, partnership or
employer and employee relationship between any of the parties. Except as
specifically provided herein, at no time shall either party make commitments or
incur any charges or expenses for or in the name of any other party.

 

 

12.4 No Waiver of Rights. The failure of either party to insist, in any one or
more instances, upon the performance of any of the terms, covenants or
conditions of this Agreement and to exercise any right hereunder, shall not be
construed as a waiver or relinquishment of the future performance of any such
term, covenant or condition or the future exercise of such right, but the
obligations of the other parties with respect to such future performance shall
continue in full force and effect.

 

12.5 Headings. The headings of the articles and sections used in this Agreement
are included for convenience only and are not to be used in construing or
interpreting this Agreement.

 

12.6 Notice. All notices provided for or permitted under this Agreement shall be
in writing and (i) delivered personally, (ii) sent by commercial overnight
courier with written verification of receipt, (iii) sent by certified or
registered U.S. mail, postage prepaid and return receipt requested to the party
to be notified, at the address for such party set forth below, or at such other
address of which such party has provided notice in accordance with the
provisions of this Section 12.7. Notices shall be deemed effective when received
if sent pursuant to subsection (i) or (iii), one business day after sending if
sent pursuant to subsection (ii), and when sent if sent pursuant to subsection
(iv) on a business day, or one business day after sending if send pursuant to
subsection (iv) other than on a business day. In any event Notice shall be
deemed transmitted upon receipt of acknowledgement or proof of delivery. Each
Party shall notify the other immediately upon any change of address.

 

 

If to EZJR:

 

EZJR, Inc.

Barry Hall, Executive Chairman and CFO

8250 W Charleston Blvd.

Las Vegas, NV 89117

 

If to Her:

 

Her Imports, LLC

Jerome Reid, Manager

7909 Belle Point Drive

GREENBELT, MD 20770

 

 

12.7. Amendment and Modification. Subject to applicable law, this Agreement may
be amended, modified or supplemented only by a written agreement signed by EZJR
and Her.

 

12.8. Waiver of Compliance; Consents.

 

12.8.1 Any failure of either party to comply with any obligation, covenant,
agreement or condition herein may be waived by the party entitled to the
performance of such obligation, covenant or agreement or who has the benefit of
such condition, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, or agreement or condition will not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.

 

12.8.2 Whenever this Agreement requires or permits consent by or on behalf of
either party hereto, such consent will be given in a manner consistent with the
requirements for a waiver of compliance as set forth above.

 

 

12.9. Attorneys’ Fees. In the event an arbitration, suit or action is brought by
either Party under this Agreement to enforce any of its terms, or in any appeal
there from, it is agreed that the prevailing party shall be entitled to
reasonable attorney’s fees to be fixed by the arbitrator, trial court, and/or
appellate court.

 

12.10. Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day that
is not a Saturday, Sunday or legal holiday.

 

12.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA. THE PARTIES AGREE THAT ANY LITIGATION RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT MUST BE BROUGHT BEFORE AND DETERMINED
BY A COURT OF COMPETENT JURISDICTION WITHIN THE STATE OF NEVADA.

 

12.12. Arbitration. If at any time during the term of this Agreement any
dispute, difference, or disagreement shall arise upon or in respect of this
Agreement, and the meaning and construction hereof, every such dispute,
difference, and disagreement shall be referred to a single arbiter agreed upon
by the parties, or if no single arbiter can be agreed upon, an arbiter or
arbiters shall be selected in accordance with the rules of the American
Arbitration Association and such dispute, difference or disagreement shall be
settled by arbitration in accordance with the then prevailing commercial rules
of the American Arbitration Association, and judgment upon the award rendered by
the arbiter may be entered in any court having jurisdiction thereof.

 

12.13. Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

12.14. Confidentiality. The parties shall keep this Agreement and its terms
confidential, but either party may make such disclosures as it reasonably
considers are required by law or necessary to obtain financing. In the event
that the transactions contemplated by this Agreement are not consummated for any
reason whatsoever, the parties hereto agree not to disclose or use any
confidential information they may have concerning the affairs of other parties,
except for information which is required by law to be disclosed. Confidential
information includes, but is not limited to, financial records, surveys,
reports, plans, proposals, financial information, and information relating to
personnel contracts, stock ownership, liabilities and litigation. However, it is
understood that upon mutual agreement of the parties, certain information may be
disclosed in the form of press releases or other disclosures to promote the
business to generate sales.

 

12.15. Costs, Expenses and Legal Fees. Whether or not the transactions
contemplated hereby are consummated, each party hereto shall bear its own costs
and expenses (including attorneys’ fees).

 

12.16. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effecting during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid and unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

 

12.17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute one and the same. Facsimile copies
may act as originals.

 

IN WITNESS HEREOF, the parties have duly executed this Agreement as of the date
written herewith.

 

[Signatures on following page]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Marketing and Selling Agreement]

 

EZJR Inc.

 

 

By: _/s/ Barry Hall___________________

Name: Barry Hall, Executive Chairman

 

 

 

 

Her Imports, LLC

 

 

By: _/s/ Jerome Reid_________________

Name: Jerome Reid, Manager

 

 

 

 
 

Marketing and Selling Agreement

Amendment #2

 

 

THIS Amendment TO The Marketing and Selling AGREEMENT (“Agreement”) is entered
into as of the 28th day of August 2015, by EZJR, Inc. (“EZJR”), a Nevada
Corporation, and Her Holding Inc. (“Her”), a Nevada Corporation (together
referred to herein as the "Parties").

 

RECITALS

 

WHEREAS, EZJR and Her Imports LLC entered into a Marketing and Selling Agreement
as of October 1, 2013; and

 

WHEREAS, on March 6, 2015 Her Imports LLC assigned all rights and obligations
under the agreement to Her Holding, Inc., and

 

WHEREAS, section 1.4 of the Agreement allows for its modification; and

 

WHEREAS, the Parties have agreed to modify the Agreement to the benefit of both
parties;

 

NOW THEREFORE, in consideration of the foregoing, the Parties hereby agree to
the following.

 

1.      Modification the Agreement

 

1.1  The rate at which royalties are paid as defined in Article 4.2 of the
Agreement is hereby reduced from ten percent (10.0%) to two and one-half percent
(2.5%).

 

2.      Consideration for Royalty Reduction. In consideration for the above
reduction in royalties, EZJR agrees to the following:

 

1.1    Effective the date of this agreement, EZJR will issue to Her four million
(4,000,000) shares of $0.001 par value unregistered restricted common shares
from its corporate treasury.

 

1.2    Effective September 1, 2015, EZJR will be responsible for all costs
associated with customer service.

 

1.3    Effective September 1, 2015, EZJR will be responsible for all telephony
and connectivity costs incurred at physical Her store locations.

 

3. Other Terms.

 

3.1 This second amendment, executed on or about August 28, 2015, only modifies
the

terms listed above, it does not modify any of the other terms in the original
Marketing

and Selling Agreement.

 

 
 

 

 

4. Miscellaneous.

 

4.1 Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable under present or future laws effecting during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid and unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

 

4.2 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same. Facsimile copies may act as
originals.

 

IN WITNESS HEREOF, the parties have duly executed this Agreement as of the date
written herewith.

 

 

 

EZJR Inc.

 

 

By: __________________________________

Name: Barry Hall, Executive Chairman of the Board

 

 

 

 

Her Holding, Inc.

 

 

By: __________________________________

Name: David Cronister, President

